DETAILED ACTION
	This is the first office action on the merits for application 16/976,928, filed 8/31/2020, which is a national stage entry of PCT/JP2019/006479, filed 2/21/2019, which claims priority to Japanese application JP2018-038644, filed 3/5/2018.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, Claims 6-9, in the reply filed on 12/14/2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Additional Prior Art
The Examiners wishes to apprise the Applicant of the following references, even though these references are not currently used in a grounds of rejection.
Harwood, et al. (U.S. Patent Application Publication 2009/0000662 A1)
Arikawa (U.S. Patent Application Publication 2011/0108113 A1)

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “an peripheral edge” in line 11. It is the Examiner’s position that the limitation should recite “a peripheral edge.” Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paull (U.S. Patent Application Publication 2005/0081909 A1).
In reference to Claim 6, Paull teaches a transporting jig (i.e. a jig that is structurally capable of transporting an item) (Fig. 8, paragraphs [0079]-[0082]).
The jig includes a support portion, corresponding to the bottoms of the channels 52 in jig 50 (Fig. 8, paragraph [0079]).
Because the jig is taught to be formed to have a shape that is the negative shape to the plurality of lenses (paragraph [0079]), and because the jig is taught to have photovoltaic strips 53 disposed within the jig channels 52 (paragraph [0080]), which forms the bottom end of the photovoltaic device, it is the Examiner’s position that the support portion of the jig is “provided so as to correspond to the bottom end surface of the frame body” (i.e. a bottom end surface of the photovoltaic device).
Fig. 8 and paragraphs [0079]-[0082] teach that the support portion (i.e. the bottom of the jig) supports the housing (i.e. the solar cell bodies) from below while being in contact with an peripheral edge of an outer surface of the bottom plate (i.e. in contact with a peripheral edge of an outer surface of the bottom of the solar cell bodies.
It is the Examiner’s position that the transport jig is structurally capable of being used to transport the housing (i.e. the solar cell bodies) in a horizontally laid state.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 7, Paull further teaches that the transport jig includes a handle for handling the transport jig. This “handle” corresponds to the edge-most portion of item 50, as shown in Fig. 8.
The O.E.D. defines “handle” as “A part of a thing by which it is to be held in order to use, move, or carry it; (hence) any part or object used in this way.” Therefore, the edge-most portion of item 50 meets the limitation of a “handle,” because it is structurally capable of being used to use/move/or carry the jig 50.

Claims 6-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzawa, et al. (U.S. Patent Application Publication 2009/0133737 A1).
In reference to Claim 6, Anzawa teaches a transporting jig (i.e. a jig that is structurally capable of transporting an item) 15/15a/15b/15c (Figs. 12-15, paragraphs [0249]-[0262]).
The jig includes a support portion 15b (Fig. 14, paragraph [0250]).
Figs. 14 and 15 teach that the support portion 15b of the jig supports an end of the lenses; therefore, the support portion 15b is “provided so as to correspond to the bottom end surface of the frame body” (i.e. a bottom end surface of the photovoltaic device).
Figs. 14-15 teach that the support portion 15b supports the housing (i.e. the solar cell bodies) from below while being in contact with a peripheral edge of an outer surface of the bottom plate (i.e. in contact with a peripheral edge of an outer surface of the bottom of the solar cell bodies).
It is the Examiner’s position that the transport jig is structurally capable of being used to transport the housing (i.e. the solar cell bodies) in a horizontally laid state.
It is the Examiner’s position that “configured to transport a housing for a concentrator photovoltaic module, the housing accommodating a plurality of power generating elements onto which sunlight is concentrated by a plurality of condenser lenses, wherein  the housing includes a resin frame body, and a metal bottom plate that closes a bottom-side opening of the frame body and has an inner surface on which the plurality of power generating elements are disposed, and the bottom plate is fixed to the frame body, with a peripheral edge of the inner surface of the bottom plate being in contact with the bottom end surface of the frame body,” and “provided so as to correspond to the bottom end surface of the frame body and supports the housing from below while being in contact with an peripheral edge of an outer surface of the bottom plate, and the transport jig transports the housing in a horizontally laid state” are intended use limitations.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 7, Anzawa further teaches that the transport jig includes a handle for handling the transport jig. This “handle” corresponds to item 15c, which is shown in Fig. 14 to protrude above the plate 6. 

In reference to Claim 9, Anzawa further teaches that the jig 15/15a/15b/15c further comprises a rectangular frame-shaped body part 15 on which the support portion 15b is provided (Figs. 14-15).
Fig. 14 teaches that the outer portion of item 15 in a plan view forms a frame shape.
Figs. 14-15 further teach that the jig 15/15a/15b/15c comprises a bottom plate holding portion 15c that is provided so as to cross the inside of (i.e. be disposed within the perimeter of) the frame-shaped body part 15 (paragraph [0253]) and is structurally capable of holding a bottom plate of a solar cell from below.
It is noted that “and holds the bottom plate from below” is considered an intended use portion of the claim, because the bottom plate is an intended use limitation of Claim 6.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirasaki, et al. (U.S. Patent Application Publication 2002/0127092 A1).
In reference to Claim 6, Shirasaki teaches a transporting jig (i.e. a jig that is structurally capable of transporting an item) 18D/18U (Figs. 1-4, paragraphs [0018]-[0024]).
The jig includes a support portion 18D (Fig. 4, paragraphs [0018]-[0024]).
Shirasaki teaches that the jig of his invention holds and transports the “work” item 10 (Fig. 1, paragraph [0019]), and that the work item is disposed on the lower jig portion 18 (Fig. 3).
Therefore, it is the Examiner’s position that the support portion 18D of the jig is structurally capable of being “provided so as to correspond to the bottom end surface of the frame body” (i.e. a bottom end surface of the photovoltaic device).
Fig. 3 teaches that the support portion 18D supports the work piece 10, and Fig. 1 teaches that the support portion 18D laterally surrounds the work piece 10.
Therefore, it is the Examiner’s position that the support portion 18 is structurally capable of “supporting the housing from below while being in contact with a peripheral edge of an outer surface of the bottom plate.

It is the Examiner’s position that “configured to transport a housing for a concentrator photovoltaic module, the housing accommodating a plurality of power generating elements onto which sunlight is concentrated by a plurality of condenser lenses, wherein  the housing includes a resin frame body, and a metal bottom plate that closes a bottom-side opening of the frame body and has an inner surface on which the plurality of power generating elements are disposed, and the bottom plate is fixed to the frame body, with a peripheral edge of the inner surface of the bottom plate being in contact with the bottom end surface of the frame body,” and “provided so as to correspond to the bottom end surface of the frame body and supports the housing from below while being in contact with an peripheral edge of an outer surface of the bottom plate, and the transport jig transports the housing in a horizontally laid state” are intended use limitations.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 7, Shirasaki further teaches that the transport jig includes a handle for handling the transport jig. This “handle” corresponds to item 50, which is shown in Figs. 1 and 4 to protrude above the jig. 
The O.E.D. defines “handle” as “A part of a thing by which it is to be held in order to use, move, or carry it; (hence) any part or object used in this way.” Therefore, item 50 meets the limitation of a “handle,” because it is structurally capable of being used to use/move/or carry the jig.
In reference to Claim 8, Shirasaki teaches that the transport jig further includes ball rollers 56/57 that are in contact with a floor surface where the transport jig is placed, and allow the transport jig to travel freely (Fig. 4, paragraph [0023]).  
It is the Examiner’s position that “allow the transport jig to travel freely” is an intended use limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721